Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald H.  Heckenberg, Jr. on February 26, 2021.
In the Claims:
Claim 2.	Line 1, “claim 1” has been changed to --claim 8--.
Applicant’s arguments and amendment filed February 9, 2021 with respect to claims 1 to 3, 5 and 8 have been considered and are persuasive.  Claims 1 to 3, 5 and 8 are allowed. Claims 4, 6 and 7 are cancelled.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach the main assembly including the image forming unit configured to form the image on the recording medium, the operation portion rotatable relative to the main assembly and including the display panel, the frame holding the display panel and including the opening provided on an edge of the frame on the front side of the main assembly with respect to the display panel, the light emitting diode mounted on the light source substrate, the light guide member fixed to the frame such that the light guide member closes the opening, the light guide member  provided with the emission surface through which the light emitted by the light emitting diode is directed to the outside, wherein the light guide member is fixed such that the light emission surface is within the range of 45ο ± 15ο with respect to the surface of the display panel, the light source substrate is provided inside the frame such that the axis of the light emitted by the light emitting diode passes through the opening, and the light source substrate is extended perpendicularly to the plane of the emission surface of the light guide member.  Claim 5 depends on claim 1 and as such are also allowed.
Claim 8 is allowed because the prior art individual or taken as a whole does not teach the main assembly including image forming unit configured to form the image on the recording medium, the operation portion rotatable relative to the main assembly and including the display  allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Quach Lee/
Primary Examiner, Art Unit 2875